Citation Nr: 9918138	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  98-11 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation of chronic 
thoracolumbar back pain with possible old compression 
fracture T-7 and Scheurmann's disease, along with x-ray 
evidence of degenerative joint disease currently evaluated as 
20 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for neurogenic heart disease/blood 
pressure condition.


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which increased evaluation of the 
veteran's back condition to 20 percent and denied the 
veteran's application to reopen his claim for neurogenic 
heart disease/blood pressure condition.


FINDINGS OF FACT

1.  The veteran's back disorder is productive of lumbosacral 
strain with muscle spasm on extreme forward bending.  

2.  The veteran's back disorder is not productive of severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

3.  In an unappealed rating decision of December 1985, the RO 
denied the veteran's claim for service connection for a heart 
condition.

4.  The veteran has submitted evidence which bears directly 
and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and is so 
significant that it must be considered to decide fairly the 
merits of the claim.



CONCLUSIONS OF LAW

1.  The schedular criteria for a 40 percent evaluation for a 
back disorder have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5295 
(1998).

2.  The RO's decision of December 1985 denying service 
connection for a heart disorder is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 20.1103 (1998).

3.  The evidence received since the December 1985 denial is 
new and material; thus, the claim for service connection for 
neurogenic heart disease/blood pressure condition is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Back disorder

The veteran contends that the evaluation assigned for his 
back disorder should be increased to reflect more accurately 
the severity of his symptomatology.  As a preliminary matter, 
it is noted that the veteran's claim alleges an increase in 
severity of the service-connected disability, and is 
therefore a well-grounded claim for an increased evaluation.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  In addition, the 
Board is satisfied that the record contains all evidence 
necessary for an equitable disposition of this appeal, and 
that the RO has fulfilled its duty to assist the veteran in 
developing the facts pertinent to his claim.

The veteran was granted service connection in December 1985 
for chronic thoracolumbar back pain with possible old 
compression fracture of T-7 and Scheurmann's disease, along 
with degenerative joint disease, evaluated as 10 percent 
disabling.  The evaluation was increased to 20 percent in May 
1998, but the veteran claims entitlement to a higher 
evaluation.  In his substantive appeal dated in July 1998, 
the veteran states that he has not been able to keep certain 
jobs due to his back condition incurred in service.  He also 
asserts that he has lost a great deal of time from work at 
his present job due to back pain.  He states that when the 
pain is at its worst, he has trouble walking from his bed to 
the bathroom.

The claims file does not contain treatment records for the 
veteran's back disorder.  However, there are several 
statements from private physicians contained in the file in 
reference to the veteran's cardiac condition.  In an August 
1987 statement detailing the veteran's cardiac condition, the 
veteran's overall health is described as "very good" aside 
from his cardiac problems.  However, in a June 1998 letter 
written to the RO by another private physician, it is stated 
that the veteran has degenerative joint disease, Scheurmann's 
Disease and a compression fracture of T7 which cause him 
significant disability.

A VA compensation and pension examination was performed in 
May 1998 to evaluate the veteran's back disorder.  The 
veteran stated he had smashed four vertebrae in his back and 
that he experiences some degree of pain all the time, as well 
as stiffness.  He takes Motrin but it does little good.  His 
back causes more trouble when he walks a lot, or lifts 
objects in excess of 15 or 20 pounds.  He uses a back brace, 
and a walker when the pain is severe.  The veteran reported 
leg numbness when he twists his back the wrong way.  On 
physical examination, the patient could rotate 0 to 35 
degrees on the left and 0 to 30 degrees on the right.  He 
could bend from 0 to 45 degrees in either direction.  He 
could back extend from 0 to 30 degrees and flex forward to 84 
degrees.  He was observed to ambulate without difficulty.  He 
did have some spasm in the paravertebral region.  There were 
no postural abnormalities or fixed deformities of the back.  
There were no neurological symptoms or loss of sensation.  
Strength was good in both lower extremities and deep tendon 
reflexes were 2+ and symmetrical.  The veteran was diagnosed 
with degenerative joint disease involving the thoracic and 
lumbar spine with moderate functional loss.  X-rays showed 
normal lumbosacral and thoracic spines.

The veteran's disability is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 for lumbosacral strain which 
provides for a 20 percent evaluation where productive of 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position; and a 40 
percent evaluation where productive of severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  The VA examination did not reveal any of the 
symptoms which hallmark a 40 percent evaluation.  Indeed, the 
examiner's conclusion was that the veteran suffered 
functional loss to a moderate degree, not to a severe degree.  
The veteran's symptoms, evaluated on the schedular criteria, 
do not warrant a 40 percent evaluation.  

By including in its evaluation an assessment of the degree of 
functional loss due to the back disorder, the RO has 
adequately assessed the back disability under 38 C.F.R. 
§ 4.40 (1998).  See DeLuca v. Brown, 8 Vet. App. 202, 204-05 
(1995).  However, because the veteran has asserted 
interference with his employment, the RO should have 
considered extraschedular referral.  This aspect of the claim 
is addressed in the REMAND portion of this opinion.


2.  Neurogenic heart disease/blood pressure condition

The veteran's claim for service connection for a heart 
condition was denied in December 1985 and he was informed of 
such that same month.  He did not appeal the denial.  In 
March 1998, he sought to reopen the claim.

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the result of an RO's determination in order to initiate an 
appeal of the determination.  38 U.S.C.A. § 7105(a), (b)(1) 
(West 1991).  If no NOD is filed within the prescribed 
period, the determination becomes final.  38 U.S.C.A. 
§ 7105(c).  As the veteran in this case did not file an NOD 
with the RO's December 1985 determination, that determination 
is final.  Id.; 38 C.F.R. §§ 20.302, 20.1103 (1998).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(a), absent the submission of new and material 
evidence, the claim may not thereafter be reopened or 
readjudicated by the VA.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
New evidence, submitted to reopen a claim, will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Winters v. West,, No. 97-2180, slip 
op. at 7 (U.S. Ct. Vet. App. Feb. 17 1999).  On appellate 
review, the Board must consider all evidence submitted since 
the claim was finally disallowed.  See Elkins v. West, No. 
97-1534, slip op. at 7-8 (U.S. Ct. Vet. App. Feb. 17 1999).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a).

If the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156(a)(1998), the Board must determine whether, 
based upon all the evidence of record in support of the 
claim, the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Winters, slip. op. at 4.  If the 
claim is well grounded, the duty to assist must be fulfilled 
and then the claim is evaluated on the merits.  Id.

The evidence of record at the time of the December 1985 
denial consisted exclusively of service medical records.  The 
RO's denial was issued on the ground that there was no 
evidence of a heart attack in service.  There is no further 
discussion of the service medical records with respect to the 
heart condition claim.

Subsequent to the RO's December 1985 decision, pertinent 
evidence which has been associated with the claims file is as 
follows:  August 1997 echocardiogram (EKG) report from 
University Hospital at Oklahoma City, Oklahoma; August 1997 
treatment notes, August 1997 correspondence and February 1998 
statement of Dr. Lazzara, University Physicians; October 
1997, January 1998 and June 1998 statements of Dr. Barnes; 
August 1997 and June 1996 letters from the veteran's 
attorneys related to a claim for worker's compensation; 
January 1998 statement of Dr. Iqbal of Heart Center of Tulsa; 
and June 1998 statement of fellow service member.

These records show that the veteran has been diagnosed with 
an uncommon neurocardiogenic condition which causes multiple 
daily syncopal (fainting) episodes, orthostatic hypotension 
events and symptomatic bradycardia, unresponsive to 
treatment.  Private physician statements reiterate that the 
veteran is unable to work due to the frequency of fainting 
spells.  The June 1998 statement from a fellow service member 
states that he was present when the veteran began having 
chest pains, became dizzy, and passed out in approximately 
1978.  The author brought the veteran to the army hospital 
where an EKG was performed.  The author states that a female 
Major said the veteran may have had a slight heart attack and 
that he has low blood pressure.  According to the statement, 
further tests did not produce definitive results.

In light of the newly submitted evidence, the Board has found 
it necessary to review service medical records to ascertain 
whether an episode as described in the above statement is 
documented therein.  A February 1979 clinical record notes 
the veteran experienced chest pain with radiation to the left 
arm and occasional syncopal episodes.  The veteran was 
referred for further testing, including an EKG.  The EKG was 
within normal limits, but the examining physician recommended 
further studies.  No diagnosis was reached, and the service 
medical records do not contain record of further testing.  
This service medical record appears to corroborate the June 
1998 statement of the veteran's fellow service member.

The Board finds that the newly submitted evidence is material 
in that it clarifies the symptoms associated with the 
veteran's current neurocardiogenic condition and suggests the 
possibility that the veteran experienced the same type of 
symptoms during service.  In that new and material evidence 
has been submitted the claim is reopened.  Further review of 
the reopened claim is reserved for the REMAND portion of this 
opinion.


ORDER

1.  Entitlement to an increased evaluation on a schedular 
basis is denied.

2.  The claim for service connection for neurogenic heart 
disease/blood pressure condition is reopened.


REMAND

Having determined that the veteran asserts that his back 
condition interferes with his employment, the Board finds 
that the RO should determine whether the claim for an 
increased evaluation should be referred for extraschedular 
consideration.  In addition, the RO should allow the veteran 
to submit any evidence to support his contentions.  See 
Spurgeon v. Brown, 10 Vet. App. 194, 197 (1997).

In assessing the well-groundedness of the now reopened claim 
for service connection for a neurogenic heart disease/blood 
pressure condition, the Board requires the benefit of medical 
expertise to decide whether the veteran's current condition 
is the same as that condition manifested in February 1979.  
Furthermore, it appears that there may be additional 
pertinent treatment records which the veteran should have the 
opportunity to submit.  The claim is therefore REMANDED for 
further development as follows:

1.  The RO should notify the veteran of 
the criteria for an extraschedular 
evaluation for his service connected back 
disabilities under 38 C.F.R. 
§ 3.321(b)(1) and the need to submit 
evidence, including any employment 
records, to support his claim. 

2.  The veteran should be contacted and 
asked to specify the names and addresses 
of all health care providers who have 
provided him recent treatment for his 
heart disease/blood pressure condition.  
After obtaining any necessary 
authorization, the RO should obtain and 
associate those records with the claims 
file.

3.  After completion of the development 
set forth in #2 above, the veteran should 
be scheduled for a VA  examination with 
the appropriate specialist(s) to 
determine the nature and correct 
diagnosis (es) of any organic heart 
disease or neurogenic heart disease 
present   All necessary tests should be 
performed.  It is essential that the 
claims folder,  be made available to the 
examiner(s) and reviewed in connection 
with the examination.  The examiner(s) 
also is requested to provide an opinion, 
based on review of the file and current 
examination, whether it is at least as 
likely as not that any current pathology 
that is identified  is related to any 
symptoms or incident in service, with 
particular reference to the February 1979 
clinical record documented in the claims 
file.  

4.  After completion of the above 
development, the RO should readjudicate 
the extraschedular portion of the 
veteran's claim for an increased 
evaluation for his back disorder, and the 
veteran's claim for service connection 
for neurogenic heart disease/blood 
pressure condition based on the 
additional medical information and 
records.  If either determination remains 
adverse to the veteran, then the veteran 
should be provided with a supplemental 
statement of the case, and be afforded 
the appropriate time in which to respond 
before the record is returned to the 
Board for further adjudication.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is otherwise notified.  The veteran is hereby notified 
that failure to appear for the examination ordered above may 
result in the denial of his claim.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

